Exhibit 10.36

SUMMARY OF ANNUAL CASH PERFORMANCE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS AND STOCK OPTIONS

GRANTED FOR FISCAL 2010 FOR NAMED EXECUTIVE OFFICERS

Cash Performance Bonus Awards Granted In Fiscal 2010

The following table sets forth the annual performance bonus awards granted to
the Company’s current named executive officers (“NEOs”) under the Worthington
Industries, Inc. Annual Incentive Plan in Fiscal 2010.

Cash Performance Bonus Awards Granted in Fiscal 2010

 

     Cash Performance Bonus Awards for Twelve-Month
Performance Period Ending May 31, 2010 (1)

Name

   Threshold ($)    Target ($)    Maximum ($)

John P. McConnell

   400,000    800,000    1,600,000

George P. Stoe

   307,500    615,000    1,230,000

B. Andrew Rose

   125,000    250,000    500,000

Mark A. Russell

   237,500    475,000    950,000

Harry A. Goussetis

   156,500    313,000    626,000

 

(1)

Payouts of these annual performance bonus awards are generally tied to achieving
specified levels (threshold, target and maximum) of corporate economic valued
added and earnings per share (in each case excluding restructuring charges and
non-recurring items) for the twelve-month performance period with each
performance measure carrying a 50% weighting. For business unit executives,
including Mr. Russell and Mr. Goussetis, the corporate earnings per share
measure carries a 20% weighting, business unit operating income carries a 30%
weighting, and business unit economic value added carries a 50% weighting. If
the performance level falls between threshold and target or between target and
maximum, the award is prorated. If threshold levels are not reached for any
performance measure, no annual performance bonus will be paid. Annual
performance bonus award payouts will be made within a reasonable time following
the end of the performance period. In the event of a change in control of the
Company, all annual performance bonus awards would be considered to be earned at
target, payable in full, and immediately settled or distributed.



--------------------------------------------------------------------------------

Long-Term Performance Awards and Option Awards Granted in Fiscal 2010

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the fiscal three-year
period ending May 31, 2012 and the stock option awards granted to the NEOs in
Fiscal 2010.

Long-Term Performance Awards and Option Awards Granted in Fiscal 2010

 

     Cash Performance Awards for Three-Year
Period Ending May 31, 2012 (1)    Performance Share Awards for Three-Year
Period Ending May 31, 2012 (1)    Stock
Option
Awards:
Number of
Common
Shares
Underlying
Options (2)    Exercise or
Base Price
of Option
Awards
($/Sh) (2)

Name

   Threshold
($)    Target
($)    Maximum
($)    Threshold
(# of Common
Shares)    Target
(# of Common
Shares)    Maximum
(# of Common
Shares)      

John P McConnell

   475,000    950,000    1,900,000    27,500    55,000    110,000    150,000   
$ 13.25

George P. Stoe

   400,000    800,000    1,600,000    12,500    25,000    50,000    80,000    $
13.25

B. Andrew Rose

   112,500    225,000    450,000    6,000    12,000    24,000    40,000    $
13.25

Mark A. Russell

   175,000    350,000    700,000    5,600    11,000    22,000    40,000    $
13.25

Harry A.Goussetis

   137,500    275,000    550,000    4,500    9,000    18,000    35,000    $
13.25

 

(1)

These columns show the potential payouts under cash performance awards and
performance share awards granted to the NEOs under the Company’s Long-Term
Incentive Plan for the three-year performance period from June 1, 2009 to
May 31, 2012. Payouts of cash performance awards and performance share awards
are tied to achieving specified levels (threshold, target and maximum) of
cumulative corporate economic value added for the three-year period and earnings
per share growth over the performance period, with each performance measure
carrying a 50% weighting. For business unit executives, including Mr. Goussetis
and Mr. Russell, cumulative corporate economic value added and earnings per
share growth measures together carry a 50% weighting, and business unit
operating income targets are weighted 50%. No awards are paid or distributed if
none of the three-year financial measures are met. If the performance levels
fall between threshold and target or between target and maximum, the award is
prorated.

(2)

All listed options were granted as of July 16, 2009 under the Company’s 2003
Stock Option Plan with exercise prices equal to the fair market value of the
underlying Common Shares on the date of grant. The options become exercisable
over five years in increments of 20% per year on each anniversary of their grant
date.